                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:17CR178

       v.
                                                               ORDER
LOREN WILLIAMS,

                    Defendant.


      This matter is before the Court on the government’s unopposed Motion for
Dismissal of Petition for Offender Under Supervision (Filing No. 80). The government
requests the Court dismiss the Petition for Offender Under Supervision (Filing No. 63)
without prejudice as to defendant Loren Williams (“Williams”). The Court finds the
Motion should be granted. Accordingly,

      IT IS ORDERED:
      1.     The government’s Motion for Dismissal of Petition for Offender Under
             Supervision (Filing No. 80) is granted.

      2.     The Petition for Offender Under Supervision (Filing No. 63) is hereby
             dismissed without prejudice.

      3.     Williams’s previously imposed conditions of supervision remain in effect,
             and he will continue on with the remaining term of his supervised release.

      Dated this 3rd day of October 2018.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge
